The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Acknowledgement is made of applicant’s after-final amendment which was received by the office on April 12, 2022. Claims 2-23 are currently pending. 

Claim Rejections - 35 USC § 112
In view of the amendment filed on 4/12/2022 amending claim 3 to clarify the language the 112 rejections made against claim 3 in the office action of 4/12/2022 have been withdrawn.  

Allowable Subject Matter
Claims 2-23 are allowed. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: In view of the art that is relevant to the claimed invention the prior art does not teach or reasonably suggests, within the context of the other claim elements, a system/method that includes sensing a physiological waveform,  extracting a heart rate metric from the physiological waveform that is output from a variable high pass filter and adjusting a corner frequency that is applied to a low pass filter from the heart rate metric that was extracted from the output from the variable high pass filter, respectively in combination with the other claim limitations. The closest prior art includes US 2010/0222655 to Starr et al. (previously cited) which discloses a physiological signal processing system that includes a physiological sensor that is configured to generate a physiological waveform that includes cardiovascular and pulmonary signal components therein, a variable high pass filter and a variable low pass filter that are responsive to the physiological waveform and that are configured to high pass and low pass filter, respectively, the physiological waveform in response to at least one corner frequency that is applied but does not teach or suggests a comer frequency adjustor that is responsive to the heart rate metric and that is configured to determine a comer frequency that is applied to the low pass filter from the heart rate metric that was extracted based on the output from the variable high pass filter. Further, several prior art references including US 2003/0187341 to Sackner (previously cited) teach using a separate heart rate sensor to determine a heart rate to adjust a frequency of a variable filter but do not teach or suggests extracting a heart rate metric from a physiological waveform that is output from a variable high pass filter and using heart rate metric determined from the high pass filtered physiological waveform to adjust a corner frequency of a variable low filter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 3 have been considered but are moot since the rejections have been withdrawn in view of the claim amendments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792